Citation Nr: 0608253	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  05-20 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for major depressive 
disorder, claimed as secondary to service-connected migraine 
headaches.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active service from October 1973 to June 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision.

The Board notes that, in a rating decision dated in March 
2005, the RO made a determination that the veteran is 
incompetent to handle funds flowing from her VA benefits.  
The veteran and her then representative were advised of that 
action, and of her right to appeal it within one year, by 
letter dated April 1, 2005.  Shortly after the veteran 
appointed the above named attorney as her current 
representative, in June 2005, said attorney wrote to request 
that the RO delay the effectuation of the finding of 
incompetency, on the basis that there has been no showing of 
financial irresponsibility sufficient to support the finding.  
Out of deference to the RO, we will not construe that request 
as a notice of disagreement, particularly since a memorandum 
in the file indicates that the appointment of a fiduciary for 
the veteran has been deferred pending the resolution of the 
instant appeal. 

The Board also notes that, in her substantive appeal (VA Form 
9) as to the present issue, filed in June 2005, the veteran 
raised new issues, pertaining to an increased rating for her 
service-connected headache disorder and service connection 
for a claimed dental disorder.  Those issues are referred to 
the RO for appropriate action.

The Board further notes that, in November 2005, the veteran 
submitted, through her attorney, additional medical evidence.  
This was after the final adjudication of her claim by the RO.  
Her attorney indicated that the veteran was willing to waive 
initial RO review of the new evidence.  Therefore, the Board 
will proceed with the veteran's claim at this time with 
consideration of all the evidence.

Due to financial hardship, the Board, in March 2006, granted 
the veteran's motion to advance her case on the docket, 
pursuant to 38 U.S.C.A. § 7101 (West 2002 & Supp. 2005) and 
38 C.F.R. § 20.099(c) (2005).


FINDING OF FACT

The competent and probative medical evidence of record is in 
approximate balance as to whether the veteran's diagnosed 
major depressive disorder is a result of her service-
connected migraine headaches.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, her major 
depressive disorder is secondary to her service-connected 
migraine headaches.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Given the fully favorable decision, discussed below, the 
Board finds that any deficiency in VCAA notice, if it exists, 
constitutes harmless error.

II.  Facts and Analysis

The veteran contends that her currently diagnosed major 
depressive disorder is a result of her service-connected 
migraine headaches.  This claim arose from a memorandum filed 
with the RO by her then representative in June 2004.

In general, under pertinent law and VA regulations, direct 
service connection may be granted if the evidence establishes 
that the veteran's claimed disability was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303(a) (2005).  Notwithstanding the lack of a 
diagnosis of a claimed disorder during active duty, service 
connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(2005); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In addition, secondary service connection is warranted for a 
disability which is aggravated by, proximately due to, or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310.  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  When service connection is thus 
established for a secondary condition, the secondary 
condition is considered a part of the original condition.  
Id.

There is no contention or evidence that the currently claimed 
depressive disorder was manifested in service.  A review of 
the record shows the veteran initially sought treatment for 
complaints of mental disorders in June 1992.  She was 
variously diagnosed with adjustment disorder, depression, 
dysthymic disorder, and alcohol abuse from June 1992 to 
October 1997.  Therefore, there is clearly evidence that she 
has a mental disability.  At issue, then, is her present 
disorder, and whether it is related to her service-connected 
migraine headaches.

With regard to this determination, there are two pertinent 
professional opinions of record.  In August 2004, the veteran 
underwent a mental disorders examination by a clinical 
psychologist at the VA Medical Center in Phoenix..  The 
examiner reviewed the history and performed a mental status 
examination.  The veteran was diagnosed with bipolar disorder 
and borderline personality disorder.  The examiner opined 
that the veteran's moodiness did not appear significantly 
related directly to her headaches.  

In November 2005, the veteran underwent examination with a 
private clinician, R.R., D.O., whose curriculum vitae shows 
he is a Diplomate of the American Board of Psychiatry and 
Neurology, and has practiced psychiatry for more than 20 
years.  Dr. R thoroughly reviewed the veteran's claims file, 
and conducted an examination of the veteran.  He noted that 
she is service-connected for a headache disorder rated as 50 
percent disabling.  He provided a thorough and detailed 
discussion of the veteran's psychiatric history, noting 
various diagnoses including recurrent/major depressive 
disorder, bipolar affective disorder, adjustment disorder, 
personality disorder, dysthymic disorder, and alcohol abuse.  
Upon clinical evaluation, there was no indication of manic 
episodes, paranoid delusions, or hallucinations.  Attention 
span was less than fully satisfactory.  There was some 
difficulty with short-term memory.  There were no psychotic 
thought processes, although her speech was rambling and her 
thought processes were tangential and circumstantial.

Dr. R diagnosed major depressive disorder, recurrent; 
generalized anxiety disorder; and depressive disorder, not 
otherwise specified, with traits of borderline and paranoid 
disorders.  He opined that a substantial part of the 
veteran's depression is related to her headaches, and that 
the connection is certainly more likely than not.  Dr. R also 
indicated that he did not believe the veteran has bipolar 
disorder, and pointed out that, throughout her treatment, she 
has most often been diagnosed with depression or major 
depressive disorder, not bipolar disorder.  In summary, Dr R 
stated the opinion that the veteran has a major depression or 
clinical depression that is "certainly related to her 
chronic complaints of headaches which were deemed to be as a 
result of her military experience."

Having reviewed these two opinions, the Board finds that each 
is thorough, well-researched, and detailed.  It does not 
appear that either examiner provided the veteran with 
anything less than a complete and thorough examination.  
However, two different opinions were proffered.  Speculation 
is not legally sufficient to establish service connection.  
See Stegman v. Derwinski, 3 Vet. App. at 230; Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  It is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same and, in so doing, the Board may 
accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  We are also mindful that we cannot 
make our own independent medical determinations, and that we 
must have plausible reasons, based upon medical evidence in 
the record, for favoring one medical opinion over another.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the 
weight to be accorded the various items of evidence in this 
case must be determined by the quality of the evidence, and 
not necessarily by its quantity or source.

The Board finds that the evidence in this case is in relative 
equipoise.  That is, the evidence in support of the veteran's 
claim is approximately equal to the evidence against her 
claim.  In these instances, the reasonable-doubt/benefit-of-
the-doubt doctrine is invoked.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).  Without finding error in the RO's 
action, the Board will exercise its discretion to find that 
the evidence is in relative equipoise and conclude that the 
claim may be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Therefore, service connection for major depressive 
disorder, as secondary to the service-connected headache 
disorder, is warranted.




ORDER

Entitlement to service connection for major depressive 
disorder, as secondary to service-connected migraine 
headaches, is granted.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


